Citation Nr: 0519533	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a post-operative sinus 
condition, including secondary to the service-connected 
fractured nose.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.  He had a period of active duty for training 
from June 9, 1979 to June 24, 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for a 
post-operative sinus condition.  

In a May 2003 rating decision, the RO denied the veteran's 
claim for service connection for bilateral hearing loss and 
tinnitus.  The veteran testified at a Travel Board hearing 
that was held at the RO in July 2004 before the undersigned.  
A transcript of that hearing has been associated with the 
file.  At the hearing, the veteran remarked that he had 
submitted a notice of disagreement with the denial of service 
connection for bilateral hearing loss and tinnitus.  

However, a review of the record did not reveal that such 
notice of disagreement had been associated with the file.  
The July 2004 hearing transcript may not be accepted by the 
Board as a timely notice of disagreement because the hearing 
was held more than one year after the date the RO mailed 
notice of the determination to the veteran (i.e., June 12, 
2003).  See 38 C.F.R. § 20.302 (2004).  Moreover, a notice of 
disagreement must be filed with the agency of original 
jurisdiction that issued the determination being appealed.  
See 38 C.F.R. § 20.300 (2004); see also Beyrle v. Brown, 9 
Vet. App. 24 (1996).  Therefore, the issues are not currently 
before the Board and will not be addressed herein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In a February 2002 rating decision, the RO granted the 
veteran's claim for service connection for a fractured nose.  
At his Travel Board hearing in July 2004, he testified that 
his sinus condition was proximately due to the nose fracture 
he sustained in service.  He also testified that he had an 
appointment to see his private physician at Kaiser in 
Backerville about his sinus blockage the following month, and 
he had been told he had chronic sinus blockage at his last 
physical for the Reserves that had been conducted at Travis 
Air Force Base earlier that year.  

A review of the file reveals that the RO obtained the 
veteran's medical records from David Grant Medical Center, 
Travis Air Force Base, dated from March 1996 to March 2000.  
However, the records to which the veteran referred at his 
hearing are not currently in the file.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
the procurement of medical records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Accordingly, the RO should attempt to obtain the identified 
treatment records.  The veteran is advised that he is 
required to provide a release authorizing VA to request the 
private medical records from Kaiser, and without this 
information, there is nothing VA can do on his behalf.  

The veteran's service medical records confirm that he tripped 
over a ground wire and hit his nose on an aircraft in June 
1979, during a period of active duty for training.  However, 
the veteran was not afforded a VA examination to ascertain 
whether he has a sinus condition that is proximately due to 
an injury in service or his service-connected residuals of a 
nose fracture.  The Veterans Claims Assistance Act (VCAA) 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (d) (West 2002).  Under the 
circumstances presented here, the Board finds that an 
examination is necessary.  

Accordingly, this case is REMANDED for the following:

1.  The RO/AMC should contact Travis Air 
Force Base and request copies of the 
veteran's service medical records from 
the veteran's Reserve service, including 
any annual or periodic examination 
reports, dated from April 2000 to the 
present.  

2.  After securing the appropriate 
information and the necessary release 
from the veteran, the RO/AMC should 
obtain the veteran's treatment reports 
from the identified health care provider 
at Kaiser in Backerville, California 
dated from July 2004 to the present.  

3.  Following completion of the above 
development, the RO/AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
sinus disability.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including x-
rays, should be performed.  All pertinent 
sinus pathology found on examination 
should be noted in the report of the 
evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any diagnosed 
sinus condition is in any way related to 
an injury or incident in service, or 
proximately due to or aggravated by the 
service-connected fractured nose.  

4.  Following completion of the 
foregoing, the veteran's service 
connection claim should be re-
adjudicated.  If, upon re-adjudication, 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
veteran's claim for benefits, to include 
a discussion of all pertinent laws and 
regulations.  The RO/AMC should allow an 
appropriate period of time for response.  

The veteran is hereby further advised that he has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

